Citation Nr: 1631969	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a macular degeneration disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1974 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2009, the Veteran filed a service connection claim for "light sensitivity both eyes."  A rating decision of June 2010 denied service connection on the basis of a lack of a current, diagnosed disability.  In November 2010, the Veteran filed a claim for service connection for "macular degeneration," with no eye specified.  A rating decision of July 2011 denied service connection for "macular degeneration" on the basis that the condition neither occurred in, nor was caused by, service.

Separate diagnoses may constitute separate claims for adjudication purposes.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  A claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Id.  

In determining whether new and material evidence is required to reopen a claim, the Board focuses on whether the evidence presented amounts to a new claim based upon distinctly diagnosed diseases or injuries or tends to substantiate an element of a previously adjudicated matter.

The medical opinion currently of record indicates that the Veteran's diagnosed macular degeneration is unrelated to his symptom of light sensitivity.  Therefore the Board will consider the Veteran's macular degeneration claim as a new claim that is separate from his claim relating to "light sensitivity, both eyes," which was denied by the unappealed rating decision of June 2010.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran underwent a VA-contracted examination of his eyes in April 2010.  A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of a medical expert's opinion depends partly upon on whether the examiner was fully informed of the pertinent medical history.  See Nieves-Rodriguez, supra.

The Board finds the April 2010 VA examination report to be inadequate and will remand for an addendum opinion.  The latter examination was made in the context of the Veteran's claim for service connection for light sensitivity.  The Veteran was determined to have no current disability relating to light sensitivity.  The examiner found no pathology upon clinical examination of the Veteran "that could explain his complaint of light sensitivity in either eye."

The April 2010 examiner found that the Veteran's current "retinal pigmented epithelium in the right eye is mottled indicating mild dry age related macular degeneration."  In addition, findings of "trace nuclear sclerosis in each eye" of the Veteran were determined to be "normal for age and indicative of early cataracts."  In the examiner's opinion, "the findings of macular degeneration and early cataracts would not cause the veteran to experience the light sensitivity that he is claiming."

The Veteran contends that his current macular degeneration of the right eye began in service.  See VA Form 9 of July 2014.  A service treatment record of November 1977 notes a "questionable macular area" of the right eye.  The April 2011 VA examiner did not opine as to whether it is at least as likely as not that the Veteran's current "mild dry age related macular degeneration" is related to service.  Accordingly, the Board will remand for an addendum opinion as to the likelihood of a nexus between the Veteran's current macular degeneration of the right eye and his period of active service, to include the "questionable macular area" noted in his service treatment records.

Furthermore, the Veteran reports that he applied for Social Security disability benefits, and appears to be stating it was due to his eye disability.  See Veteran's statement of March 2011.  It does not appear that the RO attempted to obtain any administrative decision of the SSA and records upon which SSA may have relied in reaching a decision.  VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits, as they may contain information relevant to a VA claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Any relevant SSA records should be requested and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Request directly from the Social Security Administration (SSA) complete copies of any determination on a claim for disability benefits from that agency involving the Veteran, as well as the medical and other records considered in adjudicating the claim.  All attempts to fulfill this development, including any negative response from SSA, should be documented in the claims file.

2. Thereafter, refer the Veteran's case to a qualified medical professional for a supplemental opinion.  The claims folder must be made available to the reviewer and reviewed in its entirety.  If an opinion cannot be provided without an in-person examination of the Veteran, such an examination must be provided.

The reviewer must provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that any current eye disability of the Veteran had its onset in, or is otherwise related to, his active military service, to include the November 1977 notation of a "questionable macular area" of the right eye (VBMS, document labeled "STR - Medical - Photocopy," receipt date 9/24/2009, pp. 20, 21).

The reviewer is asked to explain the reasons behind any opinions expressed and conclusions reached.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


